In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00079-CR



             JUSTIN SANDERS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 13F1051-102




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
        Justin Sanders appeals from his conviction of manslaughter. Sanders has filed a motion

to abate the appeal to the trial court for the entry of findings of fact and conclusions of law

relating to the trial court’s denial of a motion to suppress evidence filed below. Following the

trial court’s denial of Sanders’ motion to suppress, Sanders requested that the trial court enter

written findings of fact and conclusions of law. No findings of fact or conclusions of law were

entered by the trial court.

        In State v. Cullen, 195 S.W.3d 696 (Tex. Crim. App. 2006), the Texas Court of Criminal

Appeals stated,

        Effective from the date of this opinion, the requirement is: upon the request of
        the losing party on a motion to suppress evidence, the trial court shall state its
        essential findings. By “essential findings,” we mean that the trial court must
        make findings of fact and conclusions of law adequate to provide an appellate
        court with a basis upon which to review the trial court’s application of the law to
        the facts.

Id. at 699.

        Because the requirements of Cullen were not met in this case, we abate the appeal and

remand it to the trial court. See TEX. R. APP. P. 44.4. The trial court is instructed to enter on the

record findings of fact and conclusions of law adequate to provide this Court with a basis upon

which to review its application of the law to the facts of this case. Specifically, the trial court’s

findings and conclusions should relate to its ruling on Sanders’ motion to suppress evidence

obtained from his cellular telephone pursuant to a search warrant issued October 2, 2013.

        The findings and conclusions shall be filed with this Court in the form of a supplemental

clerk’s record within twenty-one days of the date of this order.

                                                 2
       The abatement will terminate and this Court’s jurisdiction will resume upon the filing of

the supplemental clerk’s record.

       All appellate timetables are hereby stayed and will resume upon our receipt of the

supplemental clerk’s record. Upon reinstatement of the case on this Court’s docket, we will

establish a new briefing schedule, giving the parties an opportunity to consider and address the

trial court’s findings and conclusions in their briefing. As a result, Sanders’ second motion

seeking an extension of the briefing deadline is overruled as moot.

       IT IS SO ORDERED.



                                             BY THE COURT

Date: October 22, 2014




                                                3